Case: 20-60204     Document: 00516244541         Page: 1     Date Filed: 03/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                     March 18, 2022
                                  No. 20-60204
                                                                     Lyle W. Cayce
                                                                          Clerk
   Jerry VanWagner,

                                                           Plaintiff—Appellant,

                                       versus

   C. Faulks, M.S.P. Medical Director; Gloria Perry,
   MDOC Medical Director; Angela Brown, Nurse,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:18-CV-150


   Before Owen, Chief Judge, and Jones and Wilson, Circuit Judges.
   Per Curiam:*
          Appellant Jerry VanWagner challenges the district court’s grant of
   summary judgment in favor of Appellees, two people involved with
   healthcare in the Mississippi Department of Corrections (“MDOC”).
   Because he failed to create a genuine issue of material fact as to the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60204         Document: 00516244541               Page: 2      Date Filed: 03/18/2022




                                          No. 20-60204


   constitutionality of the care he received for Hepatitis C or the prison’s
   protocol for treatment, we AFFIRM. 1 We note, however, that this decision
   covers events up to the date of judgment; it does not foreclose the prison’s
   ongoing responsibility to administer treatment if and when VanWagner’s
   condition deteriorates.
                                     BACKGROUND
           Since he contracted chronic Hepatitis C (HCV) from a visit to the
   prison barbershop and tested positive in 2012, VanWagner has been
   monitored by medical personnel in and outside of MDOC. He is enrolled in
   MDOC’s chronic care program. He amassed over two thousand pages of
   medical records, many of which reflect regular liver tests, specialist visits,
   and other forms of HCV monitoring and treatment for his other medical
   conditions. Over the years, his condition gradually deteriorated and, as of
   this appeal, was rated at least as “advanced fibrosis” and possibly “advanced
   cirrhosis” of the liver.
           In 2015, VanWagner began pressing prison officials to administer the
   newest HCV drug treatment, direct-acting antivirals (“DAAs”), but they
   refused to do so. VanWagner asserts, and Appellees do not dispute, that the
   medicine’s high cost factored into the prison’s treatment decision. 2 After


           1
              Appellant’s appeal of the court’s order denying appointment of counsel in the
   trial court is mooted by this decision.
           2
              Whether cost is a prohibitive factor is not fully explored in the record. Appellees
   do not deny that cost of the treatment may factor into the prison’s decisions, but
   consideration of cost is not necessarily indicative of deliberate indifference. See Woodall v.
   Foti, 648 F.2d 268, 272 (5th Cir. 1981); Hoffer v. Sec’y, Fla. Dep’t of Corr., 973 F.3d 1263,
   1276 (11th Cir. 2020) (quoting Ralston v. McGovern, 167 F.3d 1160, 1162 (7th Cir. 1999));
   see also Zingg v. Groblewski, 907 F.3d 630, 638 (1st Cir. 2018); Reynolds v. Wagner, 128 F.3d
   166, 175 (3d Cir. 1997); Bowring v. Godwin, 551 F.2d 44, 47–48 (4th Cir. 1977). VanWagner
   contends costs were the sole factor against his receiving DAAs, but his acknowledgement
   that at least one other MDOC inmate is receiving DAAs belies this conclusion.




                                                 2
Case: 20-60204      Document: 00516244541          Page: 3    Date Filed: 03/18/2022




                                    No. 20-60204


   exhausting his administrative remedies, he filed suit pro se in federal court. A
   Spears hearing was held, and VanWagner amended his complaint three times.
   The magistrate judge dismissed some claims and defendants, leaving in place
   claims against Nurse Practitioner Angela Brown, a contract nurse who
   managed his treatment for several years, and Dr. Gloria Perry, MDOC’s
   Medical Director.
          Both remaining defendants moved for summary judgment.                 In
   addition to the medical records, Nurse Brown offered an affidavit; Dr. Perry
   produced no further evidence. The district court, in a brief order, concluded
   that VanWagner failed to create a genuine issue of material fact concerning
   defendants’ deliberate indifference to his serious medical needs. Farmer v.
   Brennan, 511 U.S. 825, 832, 837, 114 S. Ct. 1970, 1976, 1978–79 (1994). In its
   opinion, the court misstated some relevant facts—specifically, the increasing
   severity of VanWagner’s chronic liver disease and the purpose of a
   consultative visit with a gastroenterologist in August 2019.
          On appeal, and now represented by counsel, VanWagner argues that
   there exist genuine material fact issues concerning (1) whether he received
   any medical “treatment” other than monitoring; (2) whether the prison’s
   withholding of DAAs was due to its cost; (3) whether the defendants failed
   to provide an outside HCV specialist consultation, despite recommendations
   from prison medical staff; (4) whether the defendants followed MDOC’s
   standards for treating HCV patients; and (5) whether any of the above listed
   deficiencies as well as the protocol itself amount to deliberate indifference in
   violation of the Eighth Amendment.
                                 DISCUSSION
          Upon careful study of the record and relevant case law, we concur
   with the district court’s conclusion that VanWagner did not adduce




                                          3
Case: 20-60204     Document: 00516244541          Page: 4   Date Filed: 03/18/2022




                                   No. 20-60204


   sufficient evidence to create triable fact issues concerning deliberate
   indifference as to either Nurse Brown or Dr. Perry.
          Prison officials violate the Eighth Amendment’s prohibition against
   cruel and unusual punishment when they show deliberate indifference to a
   prisoner’s serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104–05
   (1976). “Deliberate indifference is an extremely high standard to meet.”
   Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006) (internal quotation
   marks and citation omitted). To establish an Eighth Amendment violation
   based on deliberate indifference, a plaintiff must demonstrate “that prison
   officials refused to treat him, ignored his complaints, intentionally treated
   him incorrectly, or engaged in any similar conduct that would clearly evince
   a wanton disregard for any serious medical needs.” Gobert, 463 F.3d at 346
   (internal quotation marks and citation omitted). A prisoner’s disagreement
   with the treatment given or assertion that he should have received further
   treatment does not raise a viable claim. Id. “Medical records of sick calls,
   examinations, diagnoses, and medications may rebut an inmate’s allegations
   of deliberate indifference.” Id. at 346 n.24 (internal quotation marks and
   citation omitted).
          VanWagner was enrolled in the prison’s chronic care program and has
   indubitably received appropriate periodic testing to determine the
   progression of his HCV as well as symptomatic treatments. According to the
   medical records and Nurse Brown’s affidavit, the prison’s decision whether
   to provide HCV treatment depended in part on the patient’s Fibrosis-4
   score, which is a distinct metric from the FibroTest diagnostic test on which
   VanWagner relies. Which score is most informative regarding the patient’s
   need for DAAs is put in issue by VanWagner, yet he offered no expert
   medical evidence to challenge the prison’s testing measures, much less to




                                        4
Case: 20-60204       Document: 00516244541           Page: 5     Date Filed: 03/18/2022




                                      No. 20-60204


   establish that the prison’s measures are deliberately indifferent. 3 This
   determination raises a quintessential matter of medical judgment.
   VanWagner’s difference of opinion with the prison authorities’ medical
   judgment does not raise an issue of deliberate indifference from the record
   before us.       Petzold v. Rostollan, 946 F.3d 242, 249 (5th Cir. 2019)
   (“[D]isagreement about the recommended medical treatment is generally
   not sufficient to show deliberate indifference.”).
             As to Nurse Brown, no triable issue of deliberate indifference is
   supported by the record. Among other things, she recommended in October
   2018 that VanWagner be seen by a gastroenterologist specialist for his HCV.
   She further undertook to provide VanWagner with ongoing and regular
   testing for purposes of monitoring his condition, as well as provided
   symptomatic treatments. There is no contention that she performed her
   tasks incompetently or engaged in malpractice, although even these
   contentions would still not set up a fact issue for deliberate indifference in
   this case. She further had no responsibility or decision-making authority with
   respect to whether VanWagner qualified for DAAs or whether DAAs would
   be denied “because of cost.” Thus, Nurse Practitioner Brown neither
   objectively nor subjectively disregarded a substantial risk to VanWagner’s
   health.
             VanWagner’s case against Dr. Perry ultimately boils down to his
   disagreement with the prison’s monitoring and treatment protocol. In fact,
   his briefs on appeal mention Dr. Perry’s specific involvement with him only
   once. His brief states that VanWagner communicated with her in hopes of
   obtaining DAAs and was refused. Because Dr. Perry filed no affidavit with


             3
             To establish deliberate indifference, VanWagner had to show that Appellees
   “kn[ew] of and disregard[ed] an excessive risk to inmate health or safety.” Farmer,
   511 U.S. at 837, 114 S. Ct. at 1979.




                                            5
Case: 20-60204         Document: 00516244541               Page: 6      Date Filed: 03/18/2022




                                          No. 20-60204


   her summary judgment motion or otherwise provided contrary evidence,
   VanWagner intimates she denied him DAAs solely because of cost. But
   VanWagner’s problem is that, as a defendant, Dr. Perry bore no burden to
   disprove his claims; he had the burden to present evidence demonstrating a
   genuine and material fact issue that the prison’s approach to monitoring the
   progress of the chronic, progressive disease was inherently deliberately
   indifferent. There is much in this record about diagnostic tests, enzyme
   levels, symptoms, and indeed other significant maladies that VanWagner
   experienced, but without expert medical evidence concerning a complex
   condition like HCV, a federal court cannot draw conclusions about
   constitutionally deficient medical care. 4
            Finally, to the extent VanWagner attempts to challenge the prison’s
   HCV protocols as deliberately indifferent, the record is undeveloped for that
   purpose. VanWagner’s citations to a burgeoning set of authorities from other
   circuits, while enlightening, cannot supplant the need for evidence in the
   district court. And in most of the circuit court cases, trials or extensive
   evidentiary hearings had occurred that undergirded and were discussed at
   length in the eventual appellate decisions. See Atkins v. Parker, 972 F.3d 734,
   738 (6th Cir. 2020), cert. denied sub nom. Atkins v. Williams, 141 S. Ct. 2512
   (2021); Hoffer v. Sec’y, Fla. Dep’t of Corr., 973 F.3d 1263, 1268 (11th Cir.
   2020).
                                     CONCLUSION
            As stated at the outset, the foregoing discussion references facts
   established as to VanWagner’s condition up until the date of judgment.
   Consequently, it does not preclude further exploration if his chronic HCV


            4
            Implicitly acknowledging the deficit of probative medical opinions, VanWagner
   and an amicus brief cite facts outside the district court record. We cannot, of course, review
   the summary judgment based on those submissions.




                                                 6
Case: 20-60204     Document: 00516244541          Page: 7   Date Filed: 03/18/2022




                                   No. 20-60204


   worsens in the future. But based on this record, the judgment of the district
   court is AFFIRMED.




                                        7